DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief filed on July 12, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TAN-UYEN T HO/           Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                             


Terminal Disclaimers
The terminal disclaimers filed on May 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates .

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Foerster et al. (8,133,258). Foerster et al. disclose, at least in figures 2A and 2B and col. 6, line 53 to col. 7, line 25; suture anchor (100) comprising: a tubular body (the combination 104 and 114) having an axial bore (122) therethrough and having a proximal end and a distal end; one or more purchase enhancements (116) on an exterior surface of the body adapted to enhance purchase of the body within a bone hole; a lateral port (defined by the space between the distal end of 104 and the proximal end of 112 and the opening to the axial bore of 114. See annotated figure 2B below.) through the body from the axial bore to the exterior surface, and a suture (102) passing, in order, along a first section of the exterior surface (at the top of the anchor as shown in annotated figure 2B), into the axial bore at the distal end of the tubular body, and through the lateral port to a second section of the exterior surface (at the bottom of the anchor).

    PNG
    media_image1.png
    344
    704
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foerster et al. (8,133,258) in view of DiMatteo et al. (8,882,801) wherein the purchase enhancements comprise at least one thread about the body, and wherein the anchor further comprises one or more additional thread leads at a proximal portion of the body.  DiMatteo et al. teach, at least in figures 1A and 1B and col. 6, lines 29-65; a suture anchor including purchase enhancements comprising at least one thread (18a) about a body, and wherein the anchor further comprises an additional thread lead (18b) at a proximal portion of the body.  It would have been obvious to one .


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foerster et al. (8,133,258) in view of Branemark et al. (4,712,681). Foerster et al. disclose the invention substantially as claimed, but do not disclose that the anchor is sterile and is packaged within a sterile bacteria-proof enclosure. Branemark et al. teach, at least in figures 1 and 2 and col. 2, lines 28-68; an anchor (4) that is sterile and is packaged within a sterile bacteria-proof enclosure (1 and/or 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Brandemark et al., to modify the device of Foerster et al., so that it is sterile and is packaged within a sterile bacteria-proof enclosure. Such modifications would allow the anchor to be protected against mechanical damage and impurities, so that the anchor may be ready for safe implantation in a patient's body when the package is opened.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foerster et al. (8,133,258) in view of Ross et al. (5,470,334).  Foerster et al. disclose the invention substantially as claimed, but do not explicitly disclose that the body is formed of a biodegradable material.  Ross et al. teach, at least in col. 5, line 61 to col. 6, line 30; an anchor (10) including a body formed of a biodegradable material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, .

Response to Arguments
Applicant's arguments filed July 12, 2021 regarding the rejection of claim 1 and  based on Foerster have been fully considered but they are not persuasive. That is, Foerster indeed discloses a suture anchor including, inter alia, a lateral port, which comprises the space between 104 and 112 and the opening to the lumen of 104.  Annotated figure 2B of Foerster shows the suture passing from the axial bore to the exterior surface of the body, for there is a lateral port through the body, the body being formed by elements 104 and 112.
Applicant’s arguments with respect to claims 8 and 9 have been considered but are moot in view of a new ground of rejection.
The rejection of claims 1 and 8-11 under 35 U.S.C. 112, second paragraph, is hereby withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Housman (9,924,934) teaches a threaded anchor.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771